Case 1:19-cv-01991-PKC-SJB Document 46 Filed 03/06/20 Page 1 of 1 PageID #: 287




                                     ROSE M. WEBER
                                       ATTORNEY AT LAW
                                  30 VESEY STREET • SUITE 1801
                                   NEW YORK, NEW YORK 10007
                                          (917) 415-5363




                                                                   March 6, 2020




 BY ECF
 Honorable Sanket J. Bulsara
 United States Magistrate Judge
 225 Cadman Plaza East
 Brooklyn, NY 11201


               Re:     Ada Santos v. City of New York, et al., 19 CV 1991 (PKC) (SJB)


 Your Honor:


                The parties in the above-mentioned matter write to advise the Court that we have
 reached a settlement in principle and will be submitting the appropriate documents to the Court
 as soon as they are drafted and executed. Accordingly, the parties respectfully request that the
 status conference currently set for this coming Tuesday (March 10th) be adjourned sine die.

               Thank you for your consideration of this request.



                                                            Very truly yours,

                                                                   /s

                                                            Rose M. Weber (RW 0515)


 cc:    Katherine J. Weall, Esq. (by ECF)
        Charles E. O’Bryan, Esq. (by ECF)
        Mark D. Lefkowitz, Esq. (by ECF)
